 1 STEVEN L. FRIEDLANDER (SBN 154146)
   JULIAN PARDO DE ZELA (SBN 246496)
 2 GALEN P. SALLOMI (SBN 306743)
   SV EMPLOYMENT LAW FIRM PC
 3 160 Bovet Road, Suite 401
   San Mateo, CA 94402
 4 Telephone:   (650) 265-0222
   Facsimile:   (650) 265-0223
 5 Email:       sfriedlander@svelf.com
                julian.pardo.de.zela@svelf.com
 6              gsallomi@svelf.com
 7 RICHARD A. GRIMM (SBN 177463)
   LAW OFFICE OF RICHARD GRIMM
 8 2391 The Alameda, Suite 200
   Santa Clara, CA 95050
 9 Telephone      (650) 248-5487
   Facsimile     (650) 618-9856
10 Email:         richard@richardgrimm.com
11
     Attorneys for Plaintiff JEFFREY SANTELICES
12

13                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15 JEFFREY SANTELICES,                            Case No. 4:19-cv-07414-HSG
16                      Plaintiff,                JOINT STIPULATION TO CONTINUE THE
                                                  HEARING ON DEFENDANTS’ MOTION TO
17                vs.                             DISMISS; ORDER
18 APTTUS CORPORATION; PROJECT                    Notice of Removal Filed: November 8, 2019
   EVEREST PARENT, LLC; PROJECT
19
   EVEREST HOLDINGS, LLC; and DOES 1
20 through 50,

21                      Defendants.

22

23

24

25

26

27

28
 1          IT IS HEREBY STIPULATED by and between the parties hereto through their respective attorneys

 2 that Defendants’ Motion to Dismiss—which is currently scheduled for hearing on Thursday, January 30,

 3 2020 at 2:00 p.m.—should be heard at the same time as Plaintiff’s Motion To Remand This Case To The

 4 Superior Court Of California, San Mateo County and Plaintiff’s Motion For Leave To File Second

 5 Amended Complaint—which are currently scheduled for hearing on Thursday, February 6, 2020 at 2:00

 6 p.m. Accordingly, the Parties respectfully request that this Court reschedule the hearing on Defendants’

 7 Motion to Dismiss to Thursday, February 6, 2020 at 2:00 p.m. such that all three motions be heard at the

 8 same time.

 9          This document is being electronically filed through the Court’s ECF System. In this regard, counsel

10 for Plaintiff hereby attests that (1) the content of this document is acceptable to all persons required to sign

11 the document; (2) Defendants’ counsel has concurred with the filing of this document; and (3) a record

12 supporting this concurrence is available for inspection or production if so ordered.

13          SO STIPULATED:

14

15 Dated: January 10, 2020                                SV EMPLOYMENT LAW FIRM PC
16
                                                          By:            /s/Galen Sallomi
17
                                                                          Steven L. Friedlander
18                                                                         Julian Pardo de Zela
                                                                             Galen P. Sallomi
19                                                        Attorneys for Plaintiff JEFF SANTELICES

20

21 Dated: January 10, 2020                                KIRKLAND & ELLIS LLP

22                                                        By:          /s/ Ashley Littlefield
23                                                                         Ashley Littlefield
24                                                        Attorney for Defendants APTTUS CORPORATION,
                                                          PROJECT EVEREST PARENT, LLC; PROJECT
25                                                        EVEREST HOLDINGS, LLC

26

27

28

                                                           1
                                JOINT STIPULATION TO CONSOLIDATE HEARINGS
 1          Pursuant to the parties’ stipulation, IT IS SO ORDERED. The hearing on Defendants’ Motion to

 2 Dismiss is hereby rescheduled to Thursday, February 6, 2020 at 2:00 p.m.

 3

 4
     Date: January 13, 2020                           ___________________________
 5                                                    HAYWOOD S. GILLIAM, JR.
                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              ORDER
